Exhibit 10.51

 

 



[image_001.jpg] 205 W. Wacker Dr. Suite 1320, Chicago, IL 60606

 

 

Dear Island Stock Transfer,

 

Shareholder, Shaun Passley, has elected to exchange 600,000,000 shares of Common
A for 600,000,000 of shares Preferred C. This is an one for one exchange based
on the Stock Exchange agreement dated January 17, 2014 between Shaun Passley and
Epazz, Inc.

 

 

 



Sincerely,

 

 

/s/ Shaun Passley              

 

Shaun Passley



 

 



1

 

 



STOCK EXCHANGE AGREEMENT

 

This Stock Exchange Agreement (this “Agreement”) dated as of and effective as of
January 17, 2014, is by and between, Epazz, Inc., an Illinois corporation (the
“Company”), and the Class A Common Stock shareholder of the Company whose name
is set forth on the signature page hereof under the heading “Exchanging Party”
(the “Exchanging Party”), each sometimes referred to herein as a “Party” and
collectively the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Exchanging Party desires to exchange the shares of Class A Common
Stock of the Company set forth below the Exchanging Party’s on the signature
page hereof for shares of the Company’s newly designated Series C Convertible
Preferred Stock with such terms and conditions as are set forth on Exhibit A
attached hereto (the “Exchange”); and

 

WHEREAS, the Company desires for the Exchanging Party to affect the Exchange.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, which the Parties acknowledge
the receipt and sufficiency of, the Parties hereto agree as follows:

 

1.Exchange of Common Shares.

 

(a)             In full consideration for the Exchange of each share of Class A
Common Stock set forth below the Exchanging Party’s name on the signature page
hereof (the “Common Shares”), the Company agrees to issue the Exchanging Party
one (1) share of Series C Convertible Preferred Stock of the Company (the
“Preferred Shares”). I.e., each one (1) Common Share shall be Exchanged for one
(1) Preferred Share.

 

(b)            Within five (5) days of the Parties entry into this Agreement,
the Exchanging Party shall deliver to the Company the certificate(s)
representing the Common Shares, duly endorsed in blank or accompanied by stock
powers duly endorsed in blank, with medallion signature guaranty (such date
received by the Company, the “Delivery Date”).

 

(c)             Within five (5) days of the Delivery Date, the Company shall
issue a certificate to the Exchanging Party evidencing the Preferred Shares due
as a result of the Exchange.

 



2

 

 

2.Full Satisfaction.

 

The Exchanging Party agrees that it is accepting the Preferred Shares in
exchange for and in full satisfaction of the Common Shares Exchanged and that
each such Exchanging Party will no longer have any rights to Common Shares,
which will be cancelled by the Company subsequent to the Exchange.

 

3.

Representations of Exchanging Party.

The Exchanging Party represents that:

 

(a)             It is the sole record and beneficial owner of the Common Shares
owned by such Exchanging Party (defined herein as the “Exchanging Party’s
Shares”) and has good and marketable title to all of the Exchanging Party’s
Shares, free and clear of any liens, claims, charges, options, rights of tenants
or other encumbrances. Such Exchanging Party has sole managerial and dispositive
authority with respect to the Exchanging Party’s Shares and has not granted any
person a proxy or option to buy the Exchanging Party’s Shares that has not
expired or been validly withdrawn. The Exchange of the Exchanging Party’s Shares
pursuant to this Agreement will vest in the Company the legal and valid title to
the Exchanging Party’s Shares, free and clear of all liens, security interests,
adverse claims or other encumbrances of any character whatsoever.

 

(b)            Exchanging Party has such knowledge and experience in financial
and business matters such that Exchanging Party is capable of evaluating the
merits and risks of the Exchange and making an informed investment decision in
connection therewith.

 

(c)             Exchanging Party confirms and represents that it is able (i) to
bear the economic risk of the Preferred Shares, (ii) to hold the Preferred
Shares for an indefinite period of time, and (iii) to afford a complete loss of
the Preferred Shares.

 

(d)            Exchanging Party recognizes that the Preferred Shares and the
shares of common stock issuable upon conversion thereof (collectively the
“Securities”) have not been registered under the Securities Act of 1933, as
amended (the “1933 Act,” or the “Act”), nor under the securities laws of any
state and, therefore, cannot be resold unless the resale of the Securities is
registered under the 1933 Act or unless an exemption from registration is
available. Exchanging Party may not sell the Securities without registering them
under the 1933 Act and any applicable state securities laws unless exemptions
from such registration requirements are available with respect to any such sale.
The Company is under no obligation to register such Securities under the 1933
Act or under any state “Blue Sky” laws prior to or subsequent to their issuance.

 

 

 

3

 

 

(e)             Exchanging Party has carefully considered and has, to the extent
it believes such discussion necessary, discussed with its professional, legal,
tax and financial advisors, the suitability of an investment in the Preferred
Shares for its particular tax and financial situation and its advisers, if such
advisors were deemed necessary, have determined that the Preferred Shares are a
suitable investment for it.

 

(f)             Exchanging Party understands and agrees that a legend has been
or will be placed on any certificate(s) or other document(s) evidencing the
Securities in substantially the following form:

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."

 

4.             Exempt Transaction.

 

The Parties intend for the transactions contemplated herein, including, but not
limited to the Exchange, to be exempt from registration under the Securities Act
of 1933, as amended (the “Act”) pursuant to Section 3(9) of the Act and exempt
from registration or qualification under any state law.

 

5.             Mutual Representations, Covenants and Warranties.

 

(a)             The Parties have all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The Parties have duly and validly
executed and delivered this Agreement and will, on or prior to the consummation
of the transactions contemplated herein, execute, such other documents as may be
required hereunder and, assuming the due authorization, execution and delivery
of this Agreement by the Parties hereto and thereto, this Agreement constitutes,
the legal, valid and binding obligation of the Parties enforceable against each
Party in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting Exchanging Party’s rights generally and general equitable principles.

 

 

4

 

 

(b)          The execution and delivery by the Parties of this Agreement and the
consummation of the transactions contemplated hereby and thereby do not and
shall not, by the lapse of time, the giving of notice or otherwise: (a)
constitute a violation of any law; or (b) constitute a breach or violation of
any provision contained in the Articles of Incorporation or Bylaws, or such
other document(s) regarding organization and/or management of the Parties, if
applicable; or (c) constitute a breach of any provision contained in, or a
default under, any governmental approval, any writ, injunction, order, judgment
or decree of any governmental authority or any contract to which either the
Company or the Exchanging Party are a party or by which either the Company or
the Exchanging Party are bound or affected.

 

(c)             The Exchanging Party hereby covenants that they will, whenever
and as reasonably requested by the Company, do, execute, acknowledge and deliver
any and all such other and further acts, deeds, assignments, transfers,
conveyances, confirmations, powers of attorney and any instruments of further
assurance, approvals and consents as the Company may reasonably require in order
to complete, insure and perfect the transactions contemplated herein, including,
but not limited to the Exchange.

 

(d)            Any individual executing this Agreement on behalf of an entity
has authority to act on behalf of such entity and has been duly and properly
authorized to sign this Agreement on behalf of such entity.

 

6.          Miscellaneous.

 

(a)            Assignment. All of the terms, provisions and conditions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assigns.

 

(b)            Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Illinois, excluding any provision
which would require the use of the laws of any other jurisdiction.

 

(c)             Entire Agreement, Amendments and Waivers. This Agreement
constitutes the entire agreement of the Parties regarding the subject matter of
the Agreement and expressly supersedes all prior and contemporaneous
understandings and commitments, whether written or oral, with respect to the
subject matter hereof. No variations, modifications, changes or extensions of
this Agreement or any other terms hereof shall be binding upon any Party hereto
unless set forth in a document duly executed by such Party or an authorized
agent of such Party.

 

(d)            Headings; Gender. The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement. All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.

 

 

5

 

 

(e)           Severability. Should any clause, sentence, paragraph, subsection,
Section or Article of this Agreement be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Agreement, and the Parties agree that the part or
parts of this Agreement so held to be invalid, unenforceable or void will be
deemed to have been stricken herefrom by the Parties, and the remainder will
have the same force and effectiveness as if such stricken part or parts had
never been included herein.

 

(f)              Interpretation. When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) ”or” is not
exclusive; (iii) ”including” means including without limitation; (iv) the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa; (v) any agreement, instrument or
statute defined or referred to herein or in any instrument or certificate
delivered in connection herewith means such agreement, instrument or statute as
from time to time amended, modified or supplemented and includes (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein; (vi) the words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision hereof; and (vii)
references contained herein to Article, Section, Schedule and Exhibit, as
applicable, are references to Articles, Sections, Schedules and Exhibits in this
Agreement unless otherwise specified.

 

(g)            Effect of Facsimile and Photocopied Signatures. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts. A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original. A photocopy
of this Agreement shall be effective as an original for all purposes.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

“COMPANY”

 

Epazz, Inc.

 

 

/s/ Shaun Passley                        

 

Shaun Passley

Chief Executive Officer

 

 

[Remainder of page left intentionally blank.

Signature page of Exchanging Party follows.]

 

 

 

6

 

 

“EXCHANGING PARTY”

 

Please sign exactly as your name or names appear in the Company’s records. When
shares are held jointly, each holder should sign. When signing as executor,
administrator, attorney, trustee or guardian, please give full title as such. If
the signer is a corporation, please sign full corporate name by duly authorized
officer, giving full title as such. If signer is a partnership, please sign in
partnership name by authorized person. In the event any person signs the below
on behalf of an entity and fails to provide their authorized position with such
entity, the Company shall be able to assume for all purposes that such person is
regardless an authorized signatory of the entity and has full authority and
capacity to act on its behalf.

 

 

 

        Signature   Second Signature (if held jointly)                   Shaun
Passley       Printed Name                       Title (if applicable)          
            Entity Name (if applicable)      

 

Shares of Class A Common Stock Exchanged:600,000,000

 

Represented by Certificate(s): book entry

 

   September 11, 2012   

Date

 

 



7

